Title: Thomas Jefferson to Joseph C. Cabell, 14 July 1816
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          
            Th:J. to mr Cabell.
            July 14. 16.
          
          You have sometimes thought my political ramblings worth the time and trouble of reading. I inclose you one a letter lately written on a subject now much agitated in our state. I will ask the favor of it’s early return by mail as I have no other copy. I salute you with friendship & respect.
        